internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 1-plr-124544-00 date date number release date index number distributing distributing sub controlled date a business a division division dear this is a reply to your letter dated date requesting a ruling supplementing and affirming the rulings granted in plr-114099-99 prior ruling specifically rulings under sec_355 of the internal_revenue_code the code and other code sections as to the federal_income_tax consequences of a proposed transaction since the issuance of the prior ruling certain business conditions have resulted in distributing’s desire to discontinue an operating division of distributing sub the information submitted for consideration is substantially as set forth below on date a the transactions described in the prior ruling including the tax-free separation of distributing from controlled the distributions were effectuated ultimately the transactions resulted in distributing sub becoming a first tier wholly owned subsidiary of distributing distributing sub currently engages in integrated business a more specifically distributing sub conducts division and division which each perform a separate function of business a due to a change in economic conditions since the issuance of the original letter_ruling division has been unable to compete with larger companies engaged in business a and is experiencing unprecedented losses division however continues to meet or exceed business expectations plr-124544-00 the following representation was made by the taxpayer in connection with the prior ruling there is no plan or intention to liquidate either corporation x or corporation y to merge either corporation x or corporation y herein distributing sub with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business as a result of the unprecedented and unexpected losses distributing sub now proposes to sell or write off the assets associated with division and to use the proceeds to enhance division the proceeds will not be used for distributions or dividends to distributing or distributing shareholders based solely on the information submitted and the representations made we rule that the discontinuation of division of distributing sub as discussed above will have no effect on the rulings provided in the prior ruling and those rulings remain in full force and effect this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling are consummated sincerely associate chief_counsel corporate by christopher w schoen assistant to the chief branch
